Citation Nr: 0023107	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-09 564	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1976.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

The Board notes that in a May 1999 VA Form 9 (Appeal to Board 
of Veterans' Appeals), the veteran requested a hearing at a 
local VA office before a member of the Board.  As a result, 
the RO scheduled the veteran for such a hearing on June 9, 
2000.  The veteran's hearing notice was mailed in April 2000 
to his last address of record; however, the hearing notice 
was returned because the veteran moved leaving no new address 
and the U.S. Postal Service was unable to forward the hearing 
notice.  Subsequently, the veteran failed to appear for the 
hearing and, although the veteran's representative submitted 
an informal hearing presentation on June 19, 2000, there have 
been no additional requests by either the veteran or his 
representative to reschedule the hearing.  

In this regard, the veteran is reminded that the VA's duty to 
assist him is not a one way street; the veteran has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the 
normal course of events, it is the appellant's burden to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" to 
find him.  It is only where a file discloses, at the time 
notice is sent, other possible and plausible addresses that 
an attempt should be made to locate him at the alternative 
known address.  See Hyson v. Brown, 5 Vet. App. 262, 264-65 
(1993).  In this case, the RO sent the hearing notice to the 
address at which, according to the record, the veteran had 
lived since 1984.  In light of the foregoing, and because the 
veteran has not contacted the RO with his new address or to 
request another hearing, the Board considers the May 1999 
request for a hearing withdrawn and will proceed with 
appellate review.  See 38 C.F.R. § 20.704 (1999).


FINDINGS OF FACT

1.  The RO has obtained and developed all evidence necessary 
for equitable resolution of this claim.

2.  The veteran's lumbar spine disability, which is 
manifested by pain and causes mild to moderate functional 
limitation, has not been shown to cause severe limitation of 
motion of the lumbar spine or neurological abnormalities.

3.  The veteran's lumbar spine disability picture is not so 
exceptional or unusual, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5292 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned his back 
disability should be increased to reflect more accurately the 
severity of his back symptomatology.  The Board finds the 
veteran's allegation, alone, sufficient to establish a well-
grounded claim for an increased evaluation under 38 U.S.C.A. 
§ 5107(a) (West 1991).  Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also finds that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the equitable disposition 
of his claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

With respect to the musculoskeletal system, the Court has 
emphasized that when assigning a disability evaluation, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
evaluation for an orthopedic disorder should reflect 
functional limitation that is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating or the joint.  38 C.F.R. 
§ 4.59 (1999).

In this case, in a September 1976 rating decision, the RO 
granted the veteran a 10 percent evaluation for degenerative 
disc disease of the lumbar spine under Diagnostic Code 5010, 
effective February 1976.  Subsequently, in a December 1998 
rating decision, the RO increased the evaluation assigned the 
veteran's lumbar spine disability to 20 percent under 
Diagnostic Code 5292, effective October 1998.  At present, 
the veteran is seeking an evaluation in excess of 20 percent.  
In this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
provides that a 20 percent evaluation is warranted for 
moderate limitation of motion of the lumbar spine, and a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  

The evidence in this case shows that the veteran has been 
treated for degenerative disc disease of the lumbosacral 
spine since 1976.  During a VA examination in July 1976, he 
had full range of motion.  During a VA examination in October 
1988, he reported that his back was not then bothering him, 
but that it hurt when he exerted himself.  The examiner noted 
that the veteran was able to forward flex to 90 degrees, 
lateral bend to the left and right to 35 degrees, and 
backward extend to 20 degrees.  He was also able to squat and 
rise to the erect position without problems.  He did not have 
paraspinal muscle spasms or tenderness in the lumbosacral 
area. 

The veteran underwent another VA examination in October 1998, 
during which he reported back pain that worsened with 
activity and at times caused left leg numbness.  He also 
reported that he was able to walk up to two miles and to lift 
between 125 and 135 pounds, but not on a regular basis, was 
not bedridden and did not usually miss work because of back 
pain, and did not use crutches or a cane or wear a back 
brace.  Upon examination, he was be able to rotate his back 
from 0 to 30 degrees in either direction, to bend his back in 
either direction from 0 to 40 degrees, to arch his back from 
0 to 30 degrees, and to flex his back from 0 to 106 degrees.  
He had mild tenderness to percussion of the lumbosacral 
spine, but no postural abnormalities, fixed deformities of 
the back or peripheral edema.  In addition, his peripheral 
pulses were intact.  And, upon neurological examination, he 
was deemed to have good motor sensory function and no ataxia, 
2+ deep tendon reflexes which were symmetrical, and an absent 
Babinski's sign.  He was able to ambulate without difficulty.  
The VA examiner diagnosed degenerative disc disease involving 
the lumbosacral spine, with between moderate and mild to 
moderate functional loss of the low back primarily due to 
pain, and not due to fatigue or weakness or lack of 
endurance. 

In light of the veteran's ability to rotate his back from 0 
to 30 degrees in either direction, to bend his back from 0 to 
40 degrees in either direction, to arch his back from 0 to 30 
degrees, and to flex his back from 0 to 106 degrees, and 
given the October 1998 diagnosis of degenerative disc disease 
of the lumbosacral spine with moderate to mild to moderate 
functional loss, the Board finds that the criteria for a 40 
percent evaluation under Diagnostic Code 5292 have not been 
met.  Clearly, there is no evidence that the veteran's lumbar 
spine disability causes severe limitation of motion.  To the 
contrary, a VA examiner has opined that the veteran's 
collective lumbar symptomatology, including limited motion 
and pain, cause at most mild to moderate or moderate 
functional loss.  Based on this medical evidence, the Board  
finds that the veteran's lumbar spine disability picture more 
nearly approximates the 20 percent evaluation currently 
assigned under DC 5292.

The veteran's lumbar spine disability could arguably be 
evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289, 5293, or 5295.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).  Under Diagnostic Code 
5293, a 20 percent evaluation is warranted for intervertebral 
disc syndrome that is moderate in degree with recurring 
attacks.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A 60 percent evaluation is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  

Treatment records do not establish that the veteran suffers 
severe recurring attacks of intervertebral disc syndrome with 
little intermittent relief.  Since 1976, he has sought 
treatment for his back only occasionally.  Moreover, contrary 
to the veteran's assertions, neurological abnormalities have 
never been objectively confirmed.  Upon neurological 
examination in October 1998, the veteran was deemed to have 
good motor sensory function and no ataxia, 2+ deep tendon 
reflexes which were symmetrical, and an absent Babinski's 
sign.  In light of the foregoing, the Board finds that the 
veteran's disability does not meet the criteria for a 40 
percent evaluation under Diagnostic Code 5293.  Moreover, as 
the evidence does not show that the veteran has ankylosis of 
the lumbar spine or that his mechanical back pain results 
from severe lumbosacral strain, an increased evaluation also 
is not warranted under Diagnostic Code 5289 or 5295.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5289, 5293, 5295 (1999).

Lastly, the veteran is not entitled to a higher evaluation 
pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, 8 Vet.App. at 206.  See also 
VAOPGCPREC 36-97.  A VA examiner has objectively confirmed 
that the veteran's alleged back pain exists; however, there 
is no evidence that this pain causes functional loss other 
than the limitation of motion already considered in the 
applicable rating criteria. 

The veteran has failed to submit evidence satisfying the 
criteria for an increased evaluation for his lumbar spine 
disability.  The Board recognizes that the rating schedule is 
designed to accommodate changes in condition, and that the 
veteran may be awarded an increased evaluation in the future 
should his disability picture change.  See 38 C.F.R. § 4.1.  
At present, however, the Board finds that the 20 percent 
schedular evaluation currently assigned the veteran's 
service-connected lumbar spine disability is appropriate.

The veteran is not entitled to an increased evaluation on an 
extraschedular basis.  The Code of Federal Regulations, at 38 
C.F.R. § 3.321(b) (1999), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, 
. . . an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities . . ." may be 
granted.  Generally speaking, for a specific case to be 
deemed "exceptional," it should reflect "such an exceptional 
or unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b).

In this case, the veteran's lumbar spine disability does not 
constitute an "exceptional case" so as to allow for the 
assignment of an extraschedular evaluation.  Indeed, the 
record does not show either that the veteran's disability 
subjects him to frequent periods of hospitalization or that 
it interferes with his employment to an extent greater than 
that which is contemplated by the assigned evaluation.  And, 
as is apparent from the foregoing discussion, it cannot be 
said that the schedular rating criteria are inadequate in 
this instance. 


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

